      Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 1 of 16




                   EXHIBIT #17




Group 2 – Google’s Responsive Claim Construction Brief
(Civil Case Nos. 6:20-cv-00574-ADA, 6:20-cv-00576-ADA, 6:20-cv-00579-ADA, and 6:20-
cv-00580-ADA)
          Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 2 of 16
                                                                 I 1111111111111111 11111 1111111111 1111111111 1111111111 11111 111111111111111111
                                                                                                US008640180B2


c12)    United States Patent                                              (IO)   Patent No.:                       US 8,640,180 B2
        Carroll et al.                                                    (45)   Date of Patent:                             Jan.28,2014

(54)     APPARATUS AND METHOD FOR                                     (56)                           References Cited
         CLIENT-SIDE COMPOSITING OF VIDEO
         STREAMS                                                                             U.S. PATENT DOCUMENTS

                                                                           6,069,669 A                5/2000 Park et al.
(75)     Inventors: Martin D. Carroll, Watchung, NJ (US);              2005/0108778 Al                5/2005 Stone et al.
                    Paul A. Wilford, Bernardsville, NJ (US)            2012/0063743 Al*               3/2012 Bratton et al. ................ 386/248
                                                                                                 OTHER PUBLICATIONS
(73)     Assignee: Alcatel Lucent, Paris (FR)                         International Search Report and Written Opinion dated Jul. 5, 2012.

( *)     Notice:    Subject to any disclaimer, the term ofthis        * cited by examiner
                    patent is extended or adjusted under 35          Primary Examiner - Jefferey Harold
                    U.S.C. 154(b) by 318 days.                       Assistant Examiner - Sihar Karwan
                                                                     (74) Attorney, Agent, or Firm - Harness, Dickey & Pierce
(21)     Appl. No.: 12/923,592
                                                                     (57)                     ABSTRACT
                                                                     The present invention relates to an apparatus and method for
(22)     Filed:     Sep.29,2010
                                                                     client-side compositing of video streams. The method
                                                                     includes receiving, by the video display device, a multiplexed
(65)                  Prior Publication Data                         data stream from a remote video server. The multiplexed data
         US 2012/0075531 Al        Mar. 29, 2012                     stream includes sub streams, where the substreams includes a
                                                                     descriptor substream, at least one media substream, and a
                                                                     compositing-instruction substream. The method further
(51)    Int. Cl.                                                     includes demultiplexing, by the video display device, the
        H04N7/173                (2011.01)                           multiplexed data stream into the substreams according to the
(52)    U.S. Cl.                                                     descriptor substream and displaying, by the video display
        USPC ............. 725/118; 348/584; 348/569; 725/38;        device, the at least one media substream on a display screen
                             725/39; 725/32; 725/135; 709/231        according to the compositing-instruction substream, where
                                                                     the compositing-instruction substream includes instructions
( 58)   Field of Classification Search
                                                                     on a composition of the at least one media substream.
        USPC .......... 725/38, 39, 32, 135; 348/569; 709/231
        See application file for complete search history.                                    26 Claims, 7 Drawing Sheets




              stream number                compositing instructions ,
                                                                               ·,·,

                     l
                     0
                                                                                      ·,.
                                                                                            '·

                     1      multiplex descriptor
                     2      MPEG
                     3
                     4
                                                   I HTML
                                                   . HTML
                                                                                                     HTML



        time - - - - A                             B                                             C
   Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 3 of 16


U.S. Patent                       Jan.28,2014       Sheet 1 of 7                                 US 8,640,180 B2




                                                                   >, C:
                                                                              .i,.-.
                                                                                        -m ...   a,   t")

                                                                   m    a,
                                                                                        C: -
                                                                                        0::::,            I
                                                                                        rn a.         t")
                                                     ~             a.~                   .._ E
                                                    ·:;;           .!!? (.)
                                                                   0   Cl)
                                                                                         Q) 0
                                                                                        c.. (.)
                                                                                                      .....
                                                                                                      0
                                                    Q)
                                                    0                          I/
                                                     >,
                                                    m
                                                ~
                                                    a.
                                                    rn


                    Q)
                                                    □
                                                    0
                                                    Q)
                                                    "O
                                                                               i-....     -Q)
                                                                                          Cl)
                                                                                           C:
                                                                                                      .....
                                                                                                          I
                  ~
                    (.)
                                                    >                                      0
                                                                                          ·u;         t")
                                                                                          ·s:         .....
                                                                                                      0
                  -
                  Q)

                  ·-
                    C:
                    C                                       ,
                                                                                           Q)
                                                                                           Q)
                                                                                          I-                  .,.._
                    0



                                                           '
                  ;;;;;

                  ·c:::::,~                                t")

                                                           .....
                                                           0                               X
                                                                                                                 .
                                                                                                              c;.!)
                                                                                           0          N
                   E                                                                      .c
                   E
                   8
                                                                                          a.
                                                                                          .9
                                                                                          _.!,
                                                                                                      t")
                                                                                                          I

                                                                                                      .....
                                                                                                      0       ~
                                                                                          Q)
                                                                                          Cl)



        ·-· ·-·-·-·7
                              I
                              I
            ...
            Q)
                              I
            C:
            Q)
                              I
                              ,    N
           Cl)                ~o
                               .....
            0
            Q)
                              I
           "O                 I
           >                  I
                              I
                              I
   L _______________ J
   Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 4 of 16


U.S. Patent                  Jan.28,2014                               Sheet 2 of 7                    US 8,640,180 B2




                       ro
                        C:
                       0)
                       u5
                       >,
                       ca
        I"")
                       c..
        0
        N
                       U)                                                             N                   v
                       i:5                                                            0
                                                                                      N
                                                                                                          0
                                                                                                          N

                             ....0
                             -
                             ·u;
                              0
                              c..
                             E
                              0
                             (.)                                                      ....
                                                                                      ~                   0
                                                                                                          :::::
                                                                                      -
                                                                                      e
                                                                                      C:
                                                                                      0
                                                                                      (.)
                                                                                                           ....Q)
                                                                                                           U)
                                                                                                          :::,




                                     .....              z      0::::
                                     □                  □      1-
                                     C/'J               C/'J   C/'J
                                     0                  0      z

                                                                                                                    -
                                                                                                                    : :,
                                                                                                                     c..
                                                                                                                    .5
                                                                                              Q)
                                                                                              C:
                                                                                              C:
                                                                                                                    ....
                                                                                                                    (I)
                                                                                              ca                    (/)
                                                                                                                    :::,
                                                                                             .c
                                                                                              0
                                             X
                                             :::,
                                             :::::!!:
                                             w
                                                                                             -e8....
                                                                                              C:


                                             □                                                Q)
                                                                                              U)
                                                                                             :::,

               .....
               0
               N
   Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 5 of 16


U.S. Patent                 Jan.28,2014                      Sheet 3 of 7            US 8,640,180 B2




                           E
                           co
                         .....~
                           Cl)

                         .....coco
                         "C
                         "C
                          Q)
                          ><
                          Q)
                         a.                                                          Q)
                                                                                      C
                         E                                                            C
                          ::::,
            ..--                                                                      co
                         ~                                                           .c
            0
            I")                                                                      u
             (
             ,
                                                                                     .....e
                                                                                      C
                                                                                      0
                                                                                      ...
                                                                                     (.)
                                                                                      Q)
                                                                                      Cl)
                                      X                                              :::>
                                      :::>
                                      ~




                           I                    ,.             ,.
                                                                                              CWj
    - --
      '--
                        _.__                  _,.._   -'--
                                                             _,.._
                                                               ...                               •
                                                                                              c.!)
                         ..-                   z       0::    .s
       ..... - z                                                                              ~
     ..-                 Cl                                    c..
     ~         ~         (f)         ... ·-    Cl
                                               (f)
                                                       ~
                                                       (f)
                                                              ·c::
                                                               0
                         0                     0       -z      Cl)
                                                               Q)


    --             --
                   a
                        --                    --
                                               '
                                                 --          --
                                                              0




                                                                             '-
                                                                            ~

                                                                            .....e
                                                                             C
                                                                             0
                                                                            (.)
   Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 6 of 16


U.S. Patent                    Jan.28,2014                 Sheet 4 of 7                  US 8,640,180 B2




                                                            -
                                                           I .....J
                                                           I ~
                                                           I I-
                                                           I,....._
                                                              I
                                                                                (.)
                                   /
                               /
                           /
                   ,,, /                                                                "f-
               en
               c::
               0
              :.::;                                                                        •
               (.)                                                                      Co!)
              -2
               en
               c::
               C)
                                                           I .....J   .....J
                                                                                        ~
               c::                                         I~         ~
              :.::;                                        I I-       I-
                                                           II         I
                                            -
              "ci)                         I '-
               0
               a.
                                             0                                 -cc
                                             a.
               E                            ·c:::
                                             (.)
               8                             en
                                             Q)
                                            "'O
                                             X
                                             Q)
                                             a.      (!)
                                            :.::;    w
               ....                          ::,     a.
               Q)
              .c                             E       ~                          <(
               E
               ::,
               c::                     0    ......   N        ('t)    "'d"
               E
               ro

              -~
               en
                                                                                 Q)
                                                                                 E
                                                                                :.::;
   Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 7 of 16


U.S. Patent                         Jan.28,2014                           Sheet 5 of 7           US 8,640,180 B2




                                                                                         (.)

                                                    I
                                                I
                                            I
                                        I
                                    I
                                I
                            I
                        I
                    I                                                                            l.Q
               en
               C
               0                                                                                    •
              u...                                                                               c,!,
              -en
               :::::,

               C
                                                                            (!)
                                                                                                 ~
               C)
               C
                                                                            w
              :.::;                                                         a..
              ·u;                                                           :E
                                                             -
                                                            I.._
               0                                              0
               a.                                             a.
               E                                             ·;::
                                                              0
               8                                              en
                                                              Q)
                                                             "O
                                                              ><
                                                              Q)
                                                             a.
                                                             :.::;
                                                                   (!)
                                                                   w
               ...
                Q)
                                                             'S
                                                              E
                                                                      a..
                                                                      :E
              ..c
                E
               :::::,
                C                                       0    ......   N     ("')
                E
               ro

              -~
               en
                                                                                          Q)
                                                                                          E
                                                                                         :.::;
   Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 8 of 16


U.S. Patent                                  Jan.28,2014                      Sheet 6 of 7               US 8,640,180 B2




                                                                             -
                                                                             I .....J
                                                                             I ~
                                                                             I I-
                                                                             I
                                                     I
                                                                             -  I
                                                                                                  0


                                                 I
                                             I
                                         I
                                     I
                                 I
                             I
                         /
               (/)
               C:
               0
                    I
                                                                                                        '°
                                                                                                         •
            ts                                                                                          ~
              .....2
            .E
               (/)


               C)
                                                                             I .....J   .....J
                                                                                                        ~
              C:
                                                                             I~         ~
                                                                             I I-       I-
              +:l
            ·u;                                              I ._            l:c        I
             0
             a.                                               .....a.
                                                               0                                 -co
             E                                                ·;::
                                                               (.)
               0                                               (/)
               (.)
                                                               Q)
                                                              "O
                                                               X
                                                               Q)
                                                              a.        C)
                                                              E         w
                ....                                           :::::,   a.
              .c
                Q)                                             E        ~
                E
                :::::,
                C:
                                                         0    ~         N       C")     'V
                E
                co
              .....~
               (/)

                                                                                                   Q)
                                                                                                   E
                                                                                                  +:l
   Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 9 of 16


U.S. Patent                           Jan.28,2014                          Sheet 7 of 7                 US 8,640,180 B2




                                                                                                Cl
                                                                                                (.)
                                                  I
                                              I
                                          I
                                      I
                                  I
                              I
                          I

               Cl)
                      I                                                                                l.'..
               C
               0
              :.:;                                                                                        •
               u                                                                                       t.l)
              .........
                :::::,

              .5
                Cl)

                                                                           I .....J   .....J
                                                                                                       ~
                0)                                                         I ~        ~
                C                                                          I I-
              :.:;                                                                    I-
              ·en0                                        I ._             II         I
               a.                                          .....a.
                                                            0                                  -co
               E                                           ·c::
               0                                            u
               u                                            Cl)
                                                            Q)
                                                           "O
                                                            X
                                                            Q)
                                                           c..       (!)
                                                           E         w
                 ....                                       :::::,   a..
              .c
                 Q)                                         E        ~
                E
                :::::,
                 C
                                                      0    T"""      N        <"")    v
                E
                 co
                ~
              .....
                Cl)

                                                                                                 Q)
                                                                                                 E
                                                                                                :.:;
       Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 10 of 16


                                                      US 8,640,180 B2
                               1                                                                        2
         APPARATUS AND METHOD FOR                                        first instruction connnand changes a composition of the at
      CLIENT-SIDE COMPOSITING OF VIDEO                                   least one media substream to a composition different from the
                   STREAMS                                               composition indicated by the compositing-instruction sub-
                                                                         stream, where the displaying step displays the at least one
                       BACKGROUND                                   5    media substream according to the changed composition.
                                                                         Also, the first instruction connnand may indicate a removal of
   Many video distribution systems perform all video com-                a media substream included in the multiplexed data stream.
positing at the server. However, such server-side compositing            Also, the first instruction command may indicate a change of
often results in a final composited video that is not well               at least one of a display size, display color, display shape, or
tailored to the client's device or the client's personal prefer-    10   display location of the at least one media substream. Further-
ences.                                                                   more, the first instruction connnand may indicate an addition
   For example, when a broadcast network broadcasts a base-              of a media substream to the multiplexed data stream.
ball game, the client device often displays one or two infor-               In another embodiment, the multiplexed data stream may
mation boxes containing the current status of the game (cur-             include a plurality of media sub streams. Each of the plurality
rent score, current ball and strike count, etc.). These on-screen   15   of media sub streams includes the same video data according
displays (OSDs) are intended to be displayed in the farupper-            to different display aspect ratios. The display step displays at
left and far upper-right corners of the display screen. When             least one of the plurality of media substreams that has a
watching the baseball game on a traditional square television            display aspect ratio that is closest to the video display device
set, the OSDs are displayed in this location. However, when              based on the compositing-instruction substream.
watching the baseball game on a newer wide-screen televi-           20      Embodiments of the present invention also include a
sion set, the OSDs may not be located in the far upper-left and          method for client-side compositing of media streams by a
far upper-right corners of the display screen. Rather, the               video server. The method includes generating, by the video
OSDs may be displayed closer towards the center of the                   server, a compositing-instruction substream. The composit-
display screen. This behavior occurs because the video image             ing-instruction substream includes instructions on a compo-
is intentionally composited at the video server such that the       25   sition of at least one media substream. The method further
OSDs are visible on all types of display screens. Because                includes multiplexing, by the video server, a descriptor sub-
wide-screen television sets have more horizontal display area            stream, the at least one media substream, and the composit-
than traditional square television sets, the OSDs appear to be           ing-instruction substream and transmitting, by the video
closer to the center of the wide-screen display. Hence, it can           server, the multiplexed data stream to be displayed on a dis-
be appreciated that often the best way to display a video           30   play screen according to the compositing-instruction sub-
stream is a function of the type of display screen of the client         stream.
device. In another example, a user may wish to not view the                 The compositing-instruction substream may indicate an
OSDs sent by the broadcaster. Unfortunately, conventional                area of the display screen to display the at least one media
composite-at-the-server methods do not allow a user to con-              substream as an on-screen display or picture-in-picture.
trol whether an OSD is displayed. In yet another example, a         35      The method may further include receiving, by the video
user may want to switch formats of a movie depending on                  server, a first instruction connnand from the video display
what type of client device he/she is using. For example, if a            device. The first instruction connnand changes a composition
movie is filmed in wide-screen format and the user has a                 of the at least one media sub stream to a composition different
traditional square television set, the user may want the ability         from the composition indicated by the compositing-instruc-
to choose whether to display the movie in letter-box format or      40   tion substream, where the generating step generates an
square format. Unfortunately, changing the composition of                updated compositing-instruction substream indicating the
the display images according to the preference of a user is              changed composition. The first instruction connnand may
limited in conventional systems.                                         indicate a removal of a media substream included in the
                                                                         transmitted multiplexed data stream. Also, the first instruc-
                         SUMMARY                                    45   tion connnand may indicate a change of at least one of a
                                                                         display size, display color, display shape, or display location
   The present invention relates to an apparatus and method              of the at least one media substream included in the multi-
for client-side compositing of video streams.                            plexed data stream. Also, the first instruction connnand may
   The method includes receiving, by the video display                   indicate an addition of a media sub stream to the multiplexed
device, a multiplexed data stream from a remote video server.       50   data stream.
The multiplexed data stream includes substreams, where the                  In another embodiment, the multiplexed data stream
substreams includes a descriptor substream, at least one                 includes a plurality of media substreams. Each of the plurality
media substream, and a compositing-instruction substream.                of media sub streams includes the same video data according
The method further includes demultiplexing, by the video                 to different display aspect ratios. The compositing-instruc-
display device, the multiplexed data stream into the sub-           55   tion substream may include instructions for a video display
streams according to the descriptor sub stream and displaying,           device to select one of the plurality of media substreams that
by the video display device, the at least one media sub stream           has a display aspect ratio that is closest to the display device.
on a display screen according to the compositing-instruction                Embodiments of the present invention also include a video
substream, where the compositing-instruction substream                   display device for client-side compositing of media streams.
includes instructions on a composition of the at least one          60   The video display device includes a demultiplexer configured
media substream.                                                         to demultiplex a multiplexed data stream into substreams.
   The displaying step may display the at least one media                The substreams includes a descriptor sub-stream, at least one
sub stream as an on-screen display or a picture-in-picture in an         media substream, and a compositing-instruction substream.
area of the display screen indicated by the compositing-in-              The compositing-instruction substream includes instructions
struction substream.                                                65   on a composition of the at least one media substream. The
   The method may further include receiving, by the video                video display device also includes a controller configured to
display device, a first instruction connnand from a user. The            display the at least one media substream on a display screen
       Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 11 of 16


                                                      US 8,640,180 B2
                               3                                                                         4
according to the compos1tmg-instruction substream. The                   accompanying drawings, wherein like elements are repre-
controller may display the at least one media sub stream as an           sented by like reference numerals, which are given by way of
on-screen display or a picture-in-picture in an area of the              illustration only and thus are not limiting of the present inven-
display screen indicated by the compositing-instruction sub-             tion, and wherein:
stream.                                                                     FIG. 1 illustrates various components of a system for trans-
   Also, the video display device may be configured to receive           mitting data streams to video display devices according to an
a first instruction command from a user. The first instruction           embodiment of the present invention;
command changes a composition of the at least one media                     FIG. 2 illustrates a video display device according to
substream to a composition different from the composition                embodiments of the present invention;
indicated by the compositing-instruction substream, where           10      FIG. 3 illustrates a video server according to embodiments
the controller displays the at least one media substream                 of the present invention;
according to the changed composition. The first instruction                 FIG. 4 illustrates a multiplexed data stream according to
command may indicate a removal of a media substream                      embodiments of the present invention;
included in the multiplexed data stream. The first instruction              FIG. 5 illustrates a multiplexed data stream having more
command may indicate a change of at least one of a display          15   than one media substream according to embodiments of the
size, display color, display shape, or display location of the at        present invention;
least one media substream. Also, the first instruction com-                 FIG. 6 illustrates an example of a client-mediated alter-
mand may indicate an addition of a media substream to the                ation of the data stream according to embodiments of the
multiplexed data stream.                                                 present invention; and
   According to another embodiment, the multiplexed data            20      FIG. 7 illustrates an example of a server-mediated alter-
stream includes a plurality of media substreams. Each of the             ation of the data stream according to embodiments of the
plurality of media substreams includes the same video data               present invention.
according to different display aspect ratios, and the controller
displays at least one of the plurality of media sub streams that                 DETAILED DESCRIPTION OF EXAMPLE
has a display aspect ratio that is closest to the video display     25                    EMBODIMENTS
device based on the compositing-instruction substream.
   Embodiments of the present invention also include a video                Various embodiments of the present invention will now be
server for client-side compositing of media streams. The                 described more fully with reference to the accompanying
video server includes a controller configured to generate a              drawings. Like elements on the drawings are labeled by like
compositing-instruction substream. The compositing-in-              30   reference numerals.
struction sub stream includes instructions on a composition of              As used herein, the singular forms "a", "an", and "the" are
at least one media substream. The video server also includes             intended to include the plural forms as well, unless the con-
a multiplexer configured to multiplex a descriptor substream,            text clearly indicates otherwise. It will be further understood
the at least one media substream, and the compositing-in-                that the terms "comprises", "comprising,", "includes" and/or
struction substream, and configured to transmit the multi-          35   "including", when used herein, specify the presence of stated
plexed data stream to be displayed on a display screen accord-           features, integers, steps, operations, elements, and/or compo-
ing to the compositing-instruction substream.                            nents, but do not preclude the presence or addition of one or
   The compositing-instruction substream may indicate an                 more other features, integers, steps, operations, elements,
area of the display screen to display the at least one media             components, and/or groups thereof.
substream as an on-screen object or picture-in-picture.             40      The present invention will now be described with reference
   Also, the video server is configured to receive a first               to the attached figures. Various structures, systems and
instruction command from the video display device. The first             devices are schematically depicted in the drawings for pur-
instruction command changes a composition of the at least                poses of explanation only and so as not to obscure the present
one media substream to a composition different from the                  invention with details that are well known to those skilled in
composition indicated by the compositing-instruction sub-           45   the art. Nevertheless, the attached drawings are included to
stream, and the controller generates an updated compositing-             describe and explain illustrative examples of the present
instruction substream indicating the changed composition.                invention. The words and phrases used herein should be
The first instruction command may indicate a removal of a                understood and interpreted to have a meaning consistent with
media sub stream included in the transmitted multiplexed data            the understanding of those words and phrases by those skilled
stream. Also, the first instruction command may indicate a          50   in the relevant art. To the extent that a term or phrase is
change of at least one of a display size, display color, display         intended to have a special meaning, i.e., a meaning other than
shape, and display location of the at least one media sub-               that understood by skilled artisans, such a special definition
stream included in the multiplexed data stream. Furthermore,             will be expressly set forth in the specification that directly and
the first instruction command may indicate an addition of a              unequivocally provides the special definition for the term or
media substream to the multiplexed data stream.                     55   phrase.
   In another embodiment, the multiplexed data stream                       Example embodiments provide a method and apparatus
includes a plurality of media substreams. Each of the plurality          that allows the user to have more control over the displaying
of media sub streams includes the same video data according              of video images on a display screen. For example, embodi-
to different display aspect ratios. The compositing-instruc-             ments of the present invention composite at least one of the
tion substream includes instructions for a video display            60   media data streams on a video display device as opposed to
device to select one of the plurality of media substreams that           the video server. For instance, as explained below, embodi-
has a display aspect ratio that is closest to the display device.        ments of the present invention make it possible to perform
                                                                         some or all the compositing operations at the video display
       BRIEF DESCRIPTION OF THE DRAWINGS                                 device (client-side), thereby enabling the client's device and
                                                                    65   preferences to be better taken into account during the com-
   Example embodiments will become more fully understood                 positing operation, and thus resulting in a final composited
from the detailed description given herein below and the                 video that is tailored to the client's device and preferences.
       Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 12 of 16


                                                     US 8,640,180 B2
                              5                                                                       6
   FIG.1 illustrates various components of a system for trans-            FIG. 2 illustrates a video display device 103 according to
mitting data streams to video display devices according to an          embodiments of the present invention. For example, the video
embodiment of the present invention. For instance, FIG. 1              display device 103 includes a demultiplexer 201, a composi-
illustrates at least one video server 102 that transmits multi-        tor 203, a controller 202, a user interface 204, and the display
plexed data streams via a communication interface to at least     5    screen 104, which is not shown in FIG. 2. The video display
one video display device 103 to be displayed on a display              device 103 also includes other components that are well
screen 104 of the video display device 103. The display                known to one of ordinary skill in the art such as a tuner and/or
screen 104 may be included in the video display device 103 or          antenna for receiving the transmitted multiplexed data
a separate device that is connected to the video display device        streams, a decoder for decoding video data, and a memory/
                                                                  10   buffer for storing frames of the decoded video data, for
103 via a wired and/or wireless connection. The multiplexed
                                                                       example. The components of the video display device 103
data streams may represent at least one media stream. A
                                                                       may be implemented in the television 103-1, the set-top box
media stream may be any type of media stream including but
                                                                       103-2, and/or the personal computer 103-3 ina manner within
not limited to audio/visual (A/V) streams, and text/graphic            the skill of someone with ordinary skill in the art.
streams for On-Screen Displays (OSD). The media streams           15      Referring to FIG. 2, the video display device 103 receives
cover any number and type of codecs such as MPEG or                    the multiplexed data stream via a tuner or receiver antenna
HTML (e.g., the invention is codec-neutral). The details of            (not shown). As indicated above, at any given point, the
the multiplexed data streams are further explained below.              multiplexed data stream includes one descriptor substream,
   The video display device 103 may include any type of                zero or more media streams, and zero or one compositing-
system capable of processing and displaying the transmitted       20   instruction substream. The demultiplexer 201 demultiplexes
data streams. For example, the video display device 103 may            the multiplexed data stream into the substreams according to
include a television 103-1 or a personal computer 103-3, or            the descriptor substream. The descriptor substream includes,
any combination thereof, for example. The television 103-1             for example, information on the number and type of sub-
may be any type of conventional television set. Also, the              stream that are included in the multiplexed data stream. The
television 103-1 may be used in conjunction with any type of      25   descriptor sub stream also includes the necessary codec infor-
set-top box 103-2 such as a cable box, a satellite receiver, or        mation to enable the receiver to properly decode the media
game console, for example. The personal computer 103-3                 streams included in the multiplexed data stream. First, the
may be any type of personal computer that has a processor,             demultiplexer 201 pulls out the multiplex descriptor, which
memory, and a display screen for displaying the transmitted            the demultiplexer 201 knows is present in the multiplexed
multiplexed data streams. The video server 102 is a computer      30   data stream. The demultiplexer 201 then reads the descriptor
based device (also called a 'host') dedicated to delivering            to find out the other contents contained in the multiplexed
video data.                                                            data stream. The demultiplexer 201 uses this information to
   The video server 102 transmits the multiplexed data                 demultiplex the rest of the multiplexed data stream. For
streams to the at least one video display device 103 through           example, the demultiplexer 201 demultiplexes media sub-
any type of communication interface such as wireless/wired        35   streams (AV 1 to AVN' ODS 1 toOSDN)basedon the descriptor
internet connections, radio transmissions (e.g., broadcast or          substream. Although the figure illustrates the media streams
satellite), or cable connections, for example.                         as A/V streams and text/graphic streams for OSDs, embodi-
   According to embodiments of the present invention,                  ments of the present invention cover any type of media
instead of compositing all the data streams at the video server        stream. For instance, each media stream has an encoding, and
102, the video display device 103 composites and displays at      40   each is composited according to the compositing instructions.
least one of the media streams according to a compositing-             The A/V and OSD categories are for explanatory purposes
instruction sub stream, which is generated at the video server         only. Also, the demultiplexer 201 demultiplexes the compos-
102. For example, at any given moment, the multiplexed data            iting-instruction sub stream INSTR from the multiplexed data
stream that is transmitted from the video server 102 to the            stream, if this substream is present in the multiplexed data
video display device 103 includes one multiplex-descriptor        45   stream. Referring to FIG. 2, the substreams include any num-
substream (descriptor substream), zero or more media sub-              ber media sub streams (including zero). Although not shown,
streams, and zero or one compositing-instruction substream.            the video display device 103 decodes the selected media
The descriptor substream is always present in the multiplexed          substreams to generate frames that may be stored in a buffer
data stream. However, at any given moment, the data stream             memory in the video display device 103.
may additionally include one or more media sub streams and/       50      Next, the controller 203 displays the demultiplexed media
or the compositing-instruction substream. The compositing-             substreams on the display screen 104 of the video display
instruction substream includes instructions on the composi-            device 103 according to the compositing-instruction sub-
tion of the one or more media substreams. In other words, the          stream, which may be modified as explained later in the
compositing-instruction substream includes a set of instruc-           specification. For instance, the media substreams present in
tions on how to composite one or more of the media sub-           55   the multiplexed data signal are received at the compositor 203
streams. Generally, the multiplexed data stream includes the           after they are demultiplexed. The controller 202 controls the
compositing-instruction substream when the video server                compositor 203 to composite the media sub streams according
102 needs to change the compositing instructions, as further           to the compositing-instruction substream. The compositing-
described below.                                                       instruction includes a set of composite instructions for the
   The descriptor sub stream describes the current contents of    60   composition of the media substreams. The composition may
the multiplexed data stream, such as the number of each type           relate to the display size, display color, display shape, and
of substream currently present in the multiplexed data stream,         display location of the media substreams, for example. How-
and in the case of media streams, the encoding used for each           ever, the composite instructions may include any type of
such substream. The supported media encodings are, at a                composition instructions relating to the display of the media
minimum, MPEG and HTML. However, embodiments of the               65   substreams. For example, composition instruction may be
present invention emcompass any type of encoding/decod-                predefined codes or syntaxes that include at least one byte in
ing.                                                                   the multiplexed data stream. For example, the defined code
       Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 13 of 16


                                                    US 8,640,180 B2
                              7                                                                  8
(e.g., 1, 01, 101, etc.) may be recognized by the video display    substream that has the closest display aspect ratio of the
device 103 or the video server 102 as pertaining to a specific     display screen 104 of the video display device 103.
kind of instruction. Examples of specific kinds of instructions       FIG. 4 illustrates a multiplexed data stream according to
are discussed later in the specification.                          embodiments of the present invention. At time A, the multi-
   After the media sub streams are composited in the composi- 5 plexed data stream includes an MPEG media sub stream 2 and
tor 203 according to the composition instructions, a graphics-     the descriptor substream 1, which is always present, per
display subsystem (not-shown) displays the composited dis-         requirement. Suppose the MPEG media substream 2 corre-
play signal on the display screen 104 of the video display         sponds to the audio and video content of a baseball game. At
device 103.                                                        time B, the on-screen displays containing the current status of
   In addition, the video display device 103 includes a user 1o the game (current score, current ball and strike count, etc.) are
interface 204 configured to receive user input from an input       first displayed (e.g., text/graphics substream3 and text/graph-
device such as a computer mouse or a remote controller, for        ics substream 4). At time B, the multiplex data stream
example. In addition, a user may provide input directly to the     includes the composition-instructing substream 0, the multi-
video display device 103 by pressing control buttons on the        plex descriptor 1, the MEPG media substream 2, and HTML
video display device 103 itself. The video display device 103 15 substream 3 and HTML substream 4.
may display a menu that allows a user to change the compo-            The compositing-instruction substream O may include
sition of the media substreams to a composition different          instructions on how to display the HTML sub stream 3 and the
from the composition indicated by the compositing-instruc-         HTML substream 4 as on-screen displays in a display area of
tion substream.                                                    the display screen 104. For example, the compositing-in-
   Based on the user signal from the user, the video server 102 20 struction substream may include instructions specifying the
or the video display device 103 may perform the composite          following: "composite HTML substream 3 in the upper-left
alteration. This feature is explained later in the specification.  corner, composite HTML sub stream 4 in the upper-right cor-
   FIG. 3 illustrates a video server 102 according to embodi-      ner, and keep compositing it there until further notice." The
ments of the present invention. The video server 102 includes      above-identified composition instruction and any other com-
a controller 302 and a multiplexer 301. The video server 102 25 position instruction encompassed by the described embodi-
also includes other components that are well known in video        ments may be represented by at least one predefined code that
servers. The controller 302 controls which substreams are          includes at least one byte.
selected by the multiplexer 301 to be combined into the               At time C, suppose the on-screen displays corresponding to
multiplexed data signal. For example, the controller 302           the HTML text/graphic substream 3 and second HTML text/
instructs the multiplexer 301 to multiplex any number of 30 graphic sub stream 4 need to be updated due to a change in the
media substreams into the multiplexed data stream. Further,        score of the game. At this time, the multiplexed data stream
the video server 102 may include an encoder (not shown) to         includes the composite-instructing substream 0, the multi-
encode the media substreams using any known encoding               plex descriptor 1, the MPEG media substream 2, and an
techniques.                                                        HTML media substream 3 including the updated informa-
   The controller 302 generates the compositing-instruction 35 tion. The compositing-instruction substream at time C may
substream INSTR and the descriptor substream to be multi-          include the following compositing instructions: "remove the
plexed with the media substreams. For instance, the controller     previous HTML media substream 4 from the composite,
302 generates the compositing-instruction substream INSTR          composite the new sub stream 3 in the upper-right corner, and
based on the input of the designer of the data stream. As          keep compositing it there until further notice."
indicated earlier, the compositing-instruction substream 40           FIG. 5 illustrates a multiplexed data stream having more
includes instructions on how the media substreams are to be        than one media substream according to embodiments of the
composited by the video display device 103. The controller         present invention. For instance, image data associated with
302 generates the descriptor substream based on the number         one MPEG sub stream may want to be displayed as a picture-
of each type of media substream to be included in the multi-       in-picture of another MPEG substream. In order to accom-
plexed data stream and the type of encoding to be applied. The 45 plish this, at time B, the video server 102 transmits the fol-
video server 102 transmits the multiplexed data stream to the      lowing the multiplexed data stream: the compositing-
video display device 103 via the communication interface.          instruction substream 0, the descriptor substream 1, the
   In addition, the video server 102 may include multiple          MPEG media substream 2, and another MPEG media sub-
media streams in the multiplexed data stream, where each           stream 3. The compositing-instruction substream includes
substream may or may not correspond to the same video 50 instructions on how to composite the MPEG media substream
content. In one embodiment of the present invention, each          3 with the MPEG media substream 2. For example, the com-
media sub stream may correspond to the same primary view of        positing-instruction substream may include the following
a television program, but relate to different display aspect       compositing instructions: "composite stream 3 in the lower-
ratios for different sizes of display screens. Because different   right corner." The compositing-instruction substream at time
display screens have different aspect ratios, each video dis- 55 C may be to stop compositing MPEG substream 3.
play device 103 must crop or stretch the media substream to           As indicated earlier, the video display device 103 may
the size of the display screen. However, to prevent undesir-       display a menu that allows a user to change the composition
able cropping and stretching, the video server 102 may             of the media substreams to a composition different from the
include a plurality of media sub streams, where the plurality of   composition indicated by the compositing-instruction sub-
media substreams include the same video data according to 60 stream. For example, the user provides his selection via the
different display aspect ratios, and the video display device      input device or on the video display device 103 itself, which
103 displays the media substream that has a display aspect         is received by the user interface 204. This user command is
ratio that is closest to the display screen 104 of the video       forward to the controller 202.
display device 103 based on the composition-instruction sub-          Based on the user command from the user, the video server
stream. For example, the controller 302 generates the com- 65 102 or the video display device 103 may perform the com-
positing-instruction substream to include a set of instructions    posite alteration. If the video server 102 performs the alter-
instructing the video display device 103 to select the media       ation, it may be referred to as server-mediated viewer alter-
       Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 14 of 16


                                                      US 8,640,180 B2
                               9                                                                    10
ation. If the video display device 103 performs the alteration,      all such variations as would be apparent to one skilled in the
it may be referred to as client-mediated viewer alteration.          art are intended to be included within the scope of this inven-
   Referring to FIG. 2, in client-mediated viewer alteration,        tion.
the controller 202 controls the compositor 203 to composite
the media substreams according to the user's preference. For 5          What is claimed:
example, if the user has indicated not to display a particular          1. A method for client-side compositing of media streams
media sub stream, the compositor 203 does not composite that         by a video display device, the method comprising:
media sub stream into the final display signal. In addition, the        receiving, by the video display device, a multiplexed data
controller 202 may control the compositor 203 to composite                 stream from a remote video server, the multiplexed data
                                                                  10       stream being a signal that includes data representing
the media streams in different display locations, display
                                                                           substreams, the substreams including a descriptor sub-
shapes, display sizes, display colors, etc. based on the user's
                                                                           stream, at least one media substream, and a composit-
instruction command.
                                                                           ing-instruction substream;
   FIG. 6 illustrates an example of the client-mediated alter-          demultiplexing, by the video display device, the multi-
ation of the data stream according to embodiments of the 15                plexed data stream into the substreams according to the
present invention. Referring to FIG. 6, at time A, the multi-              descriptor substream; and
plexed data stream includes the descriptor substream 1 and              displaying, by the video display device, the at least one
one MPEG media substream 2. At time B, the multiplexed                     media substream on a display screen according to the
data stream includes the descriptor substream 1, the MPEG                  compositing-instruction substream, the compositing-in-
media substream 2, a compositing-instruction substream O 20                struction substream including instructions on a compo-
and two HTML sub streams 3 and 4. The compositing-instruc-                 sition of the at least one media substream, wherein
tion substream Omay include instructions on a display loca-             the displaying step displays the at least one media sub-
tion for the two HTML substreams 3 and 4. At time C, the user              stream as one of an on-screen display and a picture-in-
uses the input device to pull down a display menu and selects              picture in an area of the display screen indicated by the
"display only the MPEG video stream 2" or "tum off OSD." 25                compositing-instruction substream.
Referring back to FIG. 2, the controller 202 then instructs the         2. The method of claim 1, further comprising:
compositor 203 to stop compositing all other media streams              receiving, by the video display device, a first instruction
into the final display signal. However, the video server 102               command from a user, the first instruction command
continues to transmit these data streams in the multiplexed                changing a composition of the at least one media sub-
data stream.                                                      30       stream to a composition different from the composition
   In order to save network bandwidth, the controller 202 may              indicated by the compositing-instruction substream,
transmit, on a user control channel, an instruction signal to the          wherein the displaying step displays the at least one
video server 102 indicating which substreams the video                     media sub stream according to the changed composition.
server 102 should or should not transmit. The user control              3. The method of claim 2, wherein the first instruction
channel may be the same upstream control channels that are 35 command indicates a removal of a media sub stream included
used to carry the viewer inputs to the video server 102.             in the multiplexed data stream.
   In server-mediated alteration, the video server 102 per-             4. The method of claim 2, wherein the first instruction
forms the user initiated alteration. For example, instead of the     command indicates a change of at least one of a display size,
controller 202 directing the compositor 203 to change the            display color, display shape, or display location of the at least
composition of the media substreams, the controller 202 40 one media substream.
transmits on the user control channel an instruction signal that        5. The method of claim 2, wherein the first instruction
includes the user's alterations to the video server 102. Then,       command indicates an addition of a media substream to the
the video server 102 makes the appropriate change to the             multiplexed data stream.
composition of the media sub streams. For example, the video            6. A method for client-side compositing of media streams
server 102 may add additional media sub streams indicated by 45 by a video display device, the method comprising:
the user. Also, the video server 102 may remove any type of             receiving, by the video display device, a multiplexed data
media streams indicated by the user. Also, the video server                stream from a remote video server, the multiplexed data
102 may change the display location, display shape, display                stream being a signal that includes data representing
size, display color, etc. of any of the media substreams.                  substreams, the substreams including a descriptor sub-
   FIG. 7 illustrates an example of a server-mediated alter- 50            stream, at least one media substream, and a composit-
ation of the data stream according to embodiments of the                   ing-instruction substream;
present invention. In FIG. 7, at time C, the user uses the input        demultiplexing, by the video display device, the multi-
device to pull down a server-provided menu and selects "do                 plexed data stream into the substreams according to the
not display HTML substreams 3 and 4." In response, the                     descriptor substream; and
video display device 103 transmits an instruction signal to the 55      displaying, by the video display device, the at least one
video server 102 via the user control channel. Referring to                media substream on a display screen according to the
FIG. 3, the controller 301 generates a composite-instruction               compositing-instruction substream, the compositing-in-
sub stream that includes a set of instructions not to display the          struction substream including instructions on a compo-
text substreams 3 and 4 such as "stop compositing media                    sition of the at least one media substream, wherein
substreams 3 and 4." The composite instructions arrive at the 60           the multiplexed data stream includes a plurality of media
client at time Din FIG. 7. Additionally, the video server 102                 sub streams, each of the plurality of media sub streams
may stop transmitting the media substreams 3 and 4. As a                      includes same video data according to different dis-
result, the video server 102 does not transmit this media                     play aspect ratios, the display step displays at least
substream in the multiplexed data stream.                                     one of the plurality of media substreams that has a
   Variations of the example embodiments of the present 65                    display aspect ratio that is closest to the video display
invention are not to be regarded as a departure from the spirit               device based on the compositing-instruction sub-
and scope of the example embodiments of the invention, and                    stream.
       Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 15 of 16


                                                      US 8,640,180 B2
                              11                                                                        12
  7. A method for client-side compositing of media streams               positing-instruction substream, wherein the controller dis-
by a video server, the method comprising:                                plays the at least one media substream according to the
   generating, by the video server, a compositing-instruction            changed composition.
      substream, the compositing-instruction substream                      16. The video display device of claim 15, wherein the first
      including one or more of instructions indicating an           5    instruction command indicates a removal of a media sub-
      aspect ratio of at least one media sub stream and an area          stream included in the multiplexed data stream.
      of a display screen to place an on screen display included            17. The video display device of claim 15, wherein the first
      in an on screen display substream, the video server being          instruction command indicates a change of at least one of a
      a server-side video server;                                        display size, display color, display shape, or display location
   multiplexing, by the video server, a descriptor substream,       10   of the at least one media substream.
      the at least one media substream, and the compositing-                18. The video display device of claim 15, wherein the first
      instruction substream, the at least one media substream            instruction command indicates an addition of a media sub-
      containing one or more of a plurality of media sub-                stream to the multiplexed data stream.
      streams which represent a same video according to dif-                19. A video display device for client-side compositing of
      ferent aspect ratios and both a video substream and the       15   media streams, the video display device comprising:
      on screen display substream; and                                      a demultiplexer configured to demultiplex a multiplexed
   transmitting, by the video server, the multiplexed data                     data stream into substreams, the substreams including a
      stream to be displayed on the display screen according to                descriptor sub-stream, at least one media sub stream, and
      the compositing-instruction substream.                                   a compositing-instruction substream, the compositing-
   8. The method of claim 7, wherein the compositing-in-            20         instruction substream including instructions on a com-
struction sub stream indicating the area of the display screen                 position of the at least one media substream; and
to display the at least one media substream is an area to                   a controller configured to display the at least one media
display one of the on-screen display and a picture-in-picture.                 sub stream on a display screen according to the compos-
   9. The method of claim 7, further comprising:                               iting-instruction substream, wherein
   receiving, by the video server, a first instruction command      25         the multiplexed data stream includes a plurality of media
      from the video display device, the first instruction com-                   sub streams, each of the plurality of media sub streams
      mand changing a composition of the at least one media                       includes same video data according to different dis-
      substream to a composition different from the composi-                      play aspect ratios, and the controller displays at least
      tion indicated by the compositing-instruction sub-                          one of the plurality of media substreams that has a
      stream, wherein the generating step generates an              30            display aspect ratio that is closest to the video display
      updated compositing-instruction substream indicating                        device based on the compositing-instruction sub-
      the changed composition.                                                    stream.
   10. The method of claim 9, wherein the first instruction                 20. A video server for client-side compositing of media
command indicates a removal of a media substream included                streams, the video server comprising:
in the transmitted multiplexed data stream.                         35      a controller configured to generate a compositing-instruc-
   11. The method of claim 9, wherein the first instruction                    tion substream, the compositing-instruction substream
command indicates a change of at least one of a display size,                  including one or more of instructions indicating an
display color, display shape, or display location of the at least              aspect ratio of at least one media sub stream and an area
one media sub stream included in the multiplexed data stream.                  of a display screen to place an on screen display sub-
   12. The method of claim 9, wherein the first instruction         40         stream, the video server being a server-side video server;
command indicates an addition of a media substream to the                   a multiplexer configured to multiplex a descriptor sub-
multiplexed data stream.                                                       stream, the at least one media substream, and the com-
   13. The method of claim 7, wherein the compositing-in-                      positing-instruction substream, the at least one media
struction substream includes instructions for a video display                  sub stream containing one or more of a plurality of media
device to select one of the plurality of media substreams that      45         substreams which represent a same video according to
has a display aspect ratio that is closest to the video display                different aspect ratios and both a video substream and
device.                                                                        the on screen display substream; and
   14. A video display device for client-side compositing of                the video server configured to transmit the multiplexed
media streams, the video display device comprising:                            data stream to be displayed on a display screen accord-
   a demultiplexer configured to demultiplex a multiplexed          50         ing to the compositing-instruction substream.
      data stream into substreams, the substreams including a               21. The video server of claim 20, wherein the compositing-
      descriptor sub-stream, at least one media sub stream, and          instruction sub stream indicating the area of the display screen
      a compositing-instruction substream, the compositing-              to display the at least one media substream is an area to
      instruction substream including instructions on a com-             display one of the on-screen display and a picture-in-picture.
      position of the at least one media substream; and             55      22. The video server of claim 20, wherein the video server
   a controller configured to display the at least one media             is configured to receive a first instruction command from the
      sub stream on a display screen according to the compos-            video display device, the first instruction command changing
      iting-instruction substream, wherein                               a composition of the at least one media substream to a com-
      the controller displays the at least one media substream           position different from the composition indicated by the com-
         as an on-screen display or a picture-in-picture in an      60   positing-instruction substream, and the controller generates
         area of the display screen indicated by the composit-           an updated compositing-instruction substream indicating the
         ing-instruction substream.                                      changed composition.
   15. The video display device of claim 14, wherein the video              23. The video server of claim 22, wherein the first instruc-
display device is configured to receive a first instruction com-         tion command indicates a removal of a media substream
mand from a user, the first instruction command changing a          65   included in the transmitted multiplexed data stream.
composition of the at least one media substream to a compo-                 24. The video server of claim 22, wherein the first instruc-
sition different from the composition indicated by the com-              tion command indicates a change of at least one of a display
       Case 6:20-cv-00574-ADA Document 34-17 Filed 02/12/21 Page 16 of 16


                                                     US 8,640,180 B2
                             13                                        14
size, display color, display shape, and display location of the
at least one media sub stream included in the multiplexed data
stream.
   25. The video server of claim 22, wherein the first instruc-
tion command indicates an addition of a media substream to        5
the multiplexed data stream.
   26. The video serverof claim 20, wherein the compositing-
instruction substream includes instructions for a video dis-
play device to select one of the plurality of media sub streams
that has a display aspect ratio that is closest to the video      10
display device.

                       * * * * *
